 PATIO FOODS, INC.Patio Foods,Inc. (Patio Foods,A Division of R. J.Reynolds Foods, Inc., Successor Employer)'andInternationalUnion of Electrical,Radio andMachine Workers,AFL-CIO. Case 23-CA-2569November 20, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn August 8, 1967, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof.The General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions,2 and recommenda-tions of the Trial Examiner, except as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, PatioFoods, Inc. (Patio Foods, a Division of R. J.Reynolds Foods, Inc., Successor Employer), its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as so modified:'After the case had been transferred to the Board, Respondent [onSeptember 6, 1967] moved to change the name of Respondent from PatioFoods, Inc., to R J. Reynolds Foods, Inc As none of the other partieshas objected, the motion is hereby granted.[By Executive Secretary's Order, dated December 22, 1967, saidDecision and Order is amended to designate the name of Respondent asset forth in the caption,]'The Trial Examiner found that by sending the letter dated January 20to its employees,Respondent had violated Sec 8(a)(1).We hold, how-ever, that this letter contained no threat of reprisal and, therefore, did notexceed the privileged area of free speech SeeForenta, Inc.,165 N LRB641.Member Brown agrees with the Trial Examiner,for the reasons givenby him, that this conduct of the Respondent violated 8(a)(1).305(1)Delete paragraph 1(c).(2)Delete the third indented paragraph of theNotice to All Employees.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON,Trial Examiner:Hearing washeld in this proceeding on May I and 2, 1967, in San An-tonio,Texas, upon a complaint by the General Counsel'alleging that the above-captioned Respondent violatedSection 8(a)(1) and(3) of the Act.Respondent generallydenies commission of the alleged unfair labor practices.All parties appeared at the hearing and were afforded fullopportunity to present relevant evidence,to examine andcross-examine witnesses,and to argue orally on therecord.General Counsel and Respondent filed briefs,which have been duly considered.Upon the entire record in the case,' and from my obser-vation of the demeanor of the witnesses on the stand, Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPatioFoods, Inc., herein called the Respondent,operates a plant in San Antonio, Texas, whereit is en-gaged in the manufacture, processing, and sale of foodproducts. During the year preceding issuance of the com-plaint, Respondent had a direct outflow in interstate com-merce of products valued in excess of $50,000, and adirect inflow in interstate commerce of purchased goodsand materials valued in excess of $50,000. Respondentadmits, and I find, that it is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical, Radio and MachineWorkers,AFL-CIO,herein called the Union, is a labororganization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Issues and PositionsThe major and overriding question involves Respond-ent's discharge of 16 employees on December 13, 1966.3The General Counsel's contention under the com-plaint is that Respondent planned and effected the groupdischarge so as toeliminate15 of these employeesbecause they were -wearing unionbuttons and wereknown adherents of the Union. Respondent'sposition isthat the discharge was a reduction in force economicallymotivated by reason of a need to curtail production inorder to overcome an unusually high inventory in a majorline of its food products. Related to the circumstances ofthe discharge, certain coercive remarks of a supervisorare alleged as independent violations. It is furtherallegedthat, subsequent to these events, Respondentmailed a'Complaintwas issued on March24, 1967,based upon the Union'soriginal chargefiled andserved onDecember 21, 1966,with later amend-ments.2General Counsel'smotion tocorrectthe record,without opposition,is hereby granted. The motionappears in the formal files of the Board.SAll dates are 1966, exceptas otherwisespecified.168 NLRB No. 47 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercive letter to employees urging them not to sign aunion card.B.Background1.Prior proceedingsIn February 1965, organizational activity on behalf ofthe Union commenced with the signing of authorizationcards. On June 15, 1965, the Regional Director approvedan informal settlement agreement, in whichinter aliaRespondent agreed to offer reinstatement and paybacl pay to 15 named employees, and to post notices for60 days that it will not, on account of or related to unionactivities - discharge employees; interrogate employees;engage in surveillance; solicit employees to engage in sur-veillance; promise employees benefits; institute changes;threaten discharge, loss of benefits, employee blacklist-ing, and changes in work conditions; or in any othermanner interfere with the Section 7 rights of employees.Simultaneous with the execution of this settlement agree-ment and waiver by the Union of all existing charges, theparties entered into a stipulation for certification uporconsent election. On July 22, 1965, a Board election in,production and maintenance unit was conducted,4 withthe resulting tally showing 413 eligible voters and 405ballots cast, of which 160 were for and 235 against theUnion. On December 7, 1965, the Regional Directorrendered his report on objections, finding merit in certainof the Union's objections,5 and recommending that theelection be set aside. On February 14, this recommenda-tion was adopted by the Board in a Decision, Order andDirection of Second Election.6 On March 15, a furthersettlement agreement was executed and approved inwhich Respondent agreed to offer reinstatement andmake whole one named employee, and to post noticesthat it will not in any manner interfere with, restrain, orcoerce employees. On June 16, 1967, the Board issued itsDecision in Case 23-CA-2353,' containing a broadcease-and-desist order, and findinginter aliathat in April1966, Respondent had unlawfully enforced a no-solicita-tion rule by preventing distribution of union literature innonworking areas on nonworking time, and discrimina-torily discharged two employees for engaging in such pro-tected activity under the Act.82.Union buttonsFrom the outset of the organizational campaign, em-ployees undertook openly to wear union buttons at workin the plant. Alice Jordan testified, without contradiction,that the day after she signed a union card on February 28,1965, she commenced wearing a union button, which wasobserved by Plant Superintendent William R. Greenwalking by her work station.9 An hour later, SupervisorHouston summoned her to Green's office. In substance,Green asked her how long she had to keep coming backto the plant in applying for a job before she was hired. Shereplied that it took 12 months. He said, "Oh you thoughtitwas a pretty good job then?" In the remaining conver-sation, he stated that he just wanted to remind her howshe obtained this job.'°Jordan estimated, from her personal observations, thatbefore the July 1965 election some 100 to 140 employeesworeunionbuttons in the plant, and that after the electionuntil her discharge in April 196611 about 70 to 75 em-ployees wore buttons.C. Circumstances Surrounding Discharge ofDecember 131.Description of relevant operationsFrom the testimony, it appears that the food productsdistributed by Respondent from this plant are mainly inthe form of canned and frozen goods.'t The issues hereinpertain immediately to the "dinner department," shownas having about 120 employees in a payroll tabulation forthe week ending December 13. As part of this depart-ment, there were described four or five production lines,each consisting of a long specially designed table,13 eachhaving an immediate supervisor. These different lines arevariously identified by the name of the supervisor or theparticular food product being processed at the time. Theline of Forelady Ramona Segura produced enchiladas,requiring 22 employees; or large tacos, requiring 16 em-ployees; or tamales, requiring 13 employees.14 UnderForeladyMary Ytuarte, a line produced small tacos,requiring 29 employees. Two "dinner lines," whichproduced combinations of food items, are each staffed byabout 22 employees under separate supervision of MariaXiminez Garcia and Carlota Cerna, respectively.The entire department is in the charge of ProductionSupervisor Patrick N. Scanlan. After discussion withGreen, Scanlan schedules daily production; he will notproduce an item if inventory on the item is too high. Heassigns the (female) employees to the production lines,and supervises the actual operation of the lines. Hetestified that the line foreladies do not have regular em-4Cases 23-RM-157 and 23-RC-24555Attached to the Regional Director's report, admitted into the recordhere by stipulation, is a preelection handbill of the Union accompanyingthe Union's objections in which the names of 117 employees are listed asconstituting"The Patio Organizing Committee."Further reference to thisdocumentwill be madeinfra.6Holding of the election has been blocked by the pendency of com-plaint proceedings.'165 NLRB 4468Respondent also introduced a stipulation that, in 1967,the GeneralCounsel refused to issue complaints on charges in Cases 23-CA-2219and 23-CA-2601 No merit is found in Respondent's argument that itwas being harassed by a multiplicity of charges filed by the Union, andthat its own good faith is demonstrated by its willingness to executesettlement agreements,supraThe Board's earlier findings are properlyconsidered evidence relevant to the present case with respect to Respond-ent's union animus and against which the further alleged violations hereinmust be evaluated.Paramount Cap Manufacturing Company v. N.L.R B ,260 F.2d 109, 113 (C.A.8),N.L R B v Reed & Prince Mfg Co, 205F 2d 131, 139 (C.A. 1)8Green's office is near the area where the employees punch theirtimecards10This early incident, within the 10(b) limitation period,was offeredand is considered as background evidence, it indicates as of such timeRespondent's awareness of the union buttons and its implied antagonismtoward union activity.11 165 NLRB 446,supra12The following products are listed at the bottom of Respondent'sprinted letter form: Mexican Dinners,Enchilada Dinners, CombinationDinners,Western Style Dinners,Barbeque Beef Dinners,ScrambledEggs Breakfasts,Waffles'N Sausage Breakfasts,Cheese Omelet Break-fasts, Beef and Chicken Tamales, Beef and Chicken Enchiladas,CheeseEnchiladas,BeefTacos,Tortillas,Mexican Style Beans,Fried Beans,Chili,Menudo, and Barbeque Beef13 Photographs of the lines or tables were introduced in evidence, asResp Exhs.5 through 10'4On the Segura line, of particular concern herein, enchiladas are runabout 70 percent of the time,and large tacos`about 20 percent. PATIO FOODS, INC.307ployees under their supervision. The employees may re-port to the same line each day if the line is running. Orthey may be temporarily reassigned to another line, ordispersed through the plant, if a line is curtailed or shutdown. No particular employee belongs to a particular lineall the time. The employees get to know the differentfunctions pretty quickly, and are "wholly interchangea-ble." The dinner department employees are all paid astarting rate of $1.35 an hour and are raised to $1.40 anhour after a trial period. Not inconsistent with the forego-ing, the testimony elsewhere clearly establishes that thedinner department employees had regular assignments toa particular production line, in some cases continuingover a substantial length of time.2.Union buttons in dinner departmentGuadalupe Hernandez testified that 22 named femaleemployees in the dinner department (consisting of about120 employees,supra)openly and visibly wore union but-tons at work on December 13, and for a period of about60 days preceding such date. She indicated that duringsuch 60-day period she had spoken to each of these 22employees, and others in the dinner department, solicitingsignatures on a "minimum salary wages petition."15 Asfurther describedinfra,on December 13 Respondentdischarged 16 employees on the Segura line of whom 15were among the specified employees who wore unionbuttons.' 6Forelady Segura testified in a positive vein that onlythree named employees on her particular line wore unionbuttons on and before December 13. By reason of herdemeanor and the character of her testimony on thisGloria AlemanMary Lou AlemanMartha EscobedoRegina FabianMaria HernandezJosie MoralesJuliaMorenoJuanita SalazarClara VillarrealChristina AnthonyGloria LandinFrances MoralesMinerva BotelloMaria Olga CasiasAgapita CassnOlivia HernandezMary Lou Rodriguez 20/Aurelia LealBeatriz PachecoMarcaria RodriguezFrances RodriguesGuadalupe HernandezEva Vasq+,ezquestion (as on others,infra),Segura is not credited.Respondent's showing that certain of the 22 employeeswere absent, mainly for 1 or 2 days, during the 60-dayperiod before December 13 17 constitutes a minor discrep-ancy and does not, I find, detract from the essentialcredibility and purport of Guadalupe Hernandez' cor-roborated testimony.3.The Segura line December 5-13The following testimonial evidence is substantially un-disputed. Until September 5, the practice has been thatwhen production on the Segura line was changed fromenchiladas, requiring 22 employees, to large tacos, requir-ing 16 employees - usually the same 6 employees left andwere shifted to another line or function in the plant. I" OnDecember 5, such a change was made, but the six em-ployees selected for transfer were not the usual em-ployees.Guadalupe Hernandez had worked on the Cernadinner line from April 1965 to November 1966, whenthat line was closed down and she was transferred to thesmall taco line of Ytuarte. On December 6, she had aunion meeting at her home to which she had invited sevenemployees who were not wearing union buttons; only oneof the invitees attended. The next day Hernandez was as-signed to, and Eva Vasquez was removed from, the Segu-ra line. As shown, on December 13 all 16 employees thenworking on the large taco line of Segura were selected forpermanent severence.Set forth below is a roster of the Segura production linefrom December 5 through 13 - reflecting the discharges,the changes made during this period, and the employeeswho wore union buttons or were known union adherents.isch.12/13WoreUnionButtonOrganiz-ing Corn-mittee 19/UsuallyleftlargetacolineUsuall}stayedlargetacolinetayed12/5eft12/5Transf.toSeguraline12/7Transf.fromSeguraline12/7xXXxxxxXxxxxxxxxxXXXxXxXxxxxxxXXxxXxxxxxXXxxxxxXXxxXxxXXXXxxxxxxxxxxxxxxxxxxxxxxxxxxxXxxxxX11Before the hearing, Hernandez annotated the names of the 22 em-ployeeson the payroll list of thedinnerdepartment employees, inevidence as Resp. Exh I She knew each of these employees by sight butnot necessarilyby their fullname, and MariaCasias assistedher in makingthe identification on the payroll list.10 In corroboration of Guadalupe Hernandez, Mary Lou Aleman alsoidentified the 15 button wearers, and 5 of the other discharged employeeseach testified concerning her own wearing of a union button'7Eight employees were absent for I or 2 days; one employee for 3days, two employees for 4 days, and one employee from October 24through November 2, and on December 818Unless (on relatively rare occasions and not on December 5) one em-ployee would privately arrange a trade or substitution with another em-ployee for a day or two'0Listed in union handbill July 1965 as members of Patio OrganizingCommittee See fn 520Absent December 12336-845 0 - 70 - 21 308DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The dischargeand related conversationsAt 4 p.m. on December 13, the women on the Seguraline were sent to the timeclock where Production Super-visor Scanlan told them their termination would be ex-plained in a sealed letter which he handed to each one byname.21 In response to questions, Scanlan and Seguratold the employees on December 13 that it was not alayoff but a final discharge. Dated December 12, theletterwas addressed to the particular employee andstated that employment was terminated "at the end of thiswork day, December 13," that a "final paycheck and aChristmas gift" (two checks enclosed) were being paid,and that full consideration would be given to an applica-tion "any time additional employees are needed."Shortly following the discharge on December 13, aconversation took place on the plant parking lot betweenForelady Segura and Regina Fabian, in the presence ofJuliaMoreno and Clara Villarreal. Fabian asked themwhy they were not coming back to work, and Segurareplied: - "It was concerning the Union." As Villarrealtestified, she telephoned Segura at her home the nextmorning and ". . . told her that if we were fired, and shesaid, `Yes.' And I said, well, you know why, becausewe're in the union And she said, `Yes I know.' And thenIsaid, `Well, you know that it's against the law to firesomeone if you're in the union.' And then she said, `Yes,Iknow [Stumberg, Jr.] should not have done it."'22This evidence reveals essentially an admission bySegura - a low ranking but the immediate supervisor ofthe discharged employees - that their termination onDecember 13 was motivated by reasons related to unionactivity.For purposes of the independent violations al-leged, it is not material whether Segura was in a positionto know, or whether she was accurate in her stated con-clusion regarding Respondent's motivation. By their verynature, her statements were coercive and discouraging ofunion membership in a prospective sense. Technically atleast,theallegedviolationsof Section 8(a)(1) aresustained.5.Subsequent events; partial rehiringOn December 19, the Segura line or table was reac-tivated, utilizing other employees in the dinner depart-ment; since then it has been operating 70 or 80 percent ofthe time. After December 13, Forelady Segura was as-signed work elsewhere in the plant and, sometime inJanuary or February 1967, was returned as the super-visor of her original line making enchiladas and largetacos. In early or mid-January, the entire plant was putback on a "normal" 5-day week.Subsequent to December 13 (particular dates notshown), Respondent rehired Frances Rodriguez, MariaOlga Casias, Josie Morales, and Frances Morales as newemployees. Plant Superintendent Green testified thatthey were selected for reemployment because they were21 I would find from the testimony that Frances Rodriguez was not, atthis time,given a discharge letter. She did not testify22 Segura denied any conversation with Fabian, but testified shereceived telephone calls at her home from Villarreal on December 13after the discharge,and from Julia Moreno, Josie Morales, and MarthaEscobedo on December 14 Concerning the four conversations, Segura'sversion of the dialogue was virtually identical in each instance The em-good employees with good attendance records and wereneat and capable in their work.In addition, the following data from Respondent'srecordsarepertinent:Prior to the December 13discharge, Respondent had hired 22 female employees inAugust, and 1 in September; 3 male employees in August,4 in September, and 5 in October. From December 14through March 23, 1967, 15 employees were taken offthe payroll for various reasons, including quits and leavesof absence; and 5 employees were similarly removedfrom November 8 through December 12. From AugustIuntilDecember 13, there were 16 employees trans-ferred from, and 14 employees transferred into, thedinner department. From December 14 through March31, there were 16 employees transferred from,and 11 em-ployees transferred into, the dinner department.23 Thedates of hire for 14 of the discharged employees rangedfromNovember 1952 (Guadalupe Hernandez) toNovember 1964 (Gloria Aleman); Frances Rodriguezwas hired in September 1964, and Maria Hernandez inMarch 1966.Among the employees who wereretained- in the dinner department alone the dates of hirefor 21 female employees and for 13 male employees weremore recent than November 1964-none of whom wasidentified(infra)as among those in the department whowore union buttons.D. Respondent's Lettersof January 20Dated January 20, Respondent mailed to each em-ployee a letter stating:DON'T SIGN A UNION CARDBECAUSE-IF YOU DO YOU CAN LOSE YOUR RIGHTTO A SECRET ELECTION.DON'T LOSE YOUR RIGHT TO VOTE NO.DON'T SIGN ANY UNION CARD.General Manager Stumberg testified that, on January 18,he was given one of the handbills being distributed byGuadalupe Hernandez, Maria Hernandez, and Alice Jor-dan at Respondent's plant gate. The handbill is printed inversions of English and Spanish, and attached thereto isa blank authorization card and mail-back envelope. In itsbrief, Respondent relies on one of many paragraphs in thehandbill,viz:THE LAW says that YOU have the RIGHT to or-ganize into a union of your own choice. It givesYOU the right to vote for union representation in asecret, government-supervised ballot.Ifind entirely untenable Respondent's contention thatthe law is contrary to the statement in the handbill, andthat in view of such alleged misrepresentation by theUnion, Respondent was justified in sending the letter ofJanuary 20.The right of employees to designate an agent orrepresentative "of their own choosing" for the purpose ofcollective bargaining is a fundamental right under the Actployee asked the reason for the discharge,Segura said she did not know;and each employee made the remark, with minor variation - "Well, weknew we had it coming, but not so soon." There was no mention what-soever of the Union,by Segura or any of these employees.Segura is notcredited23 Showing further interchangeability PATIO FOODS, INC.309which is protected against employer interference.24 Theright of eligible employees to vote in a Board election,where one is appropriately being conducted, is similarlya basic franchise under Sections 7 and 9 of the Act. Thetwo rights are mutually exclusive. A signed authorizationcard, as here involved, is merely a form of evidence of thedesignation of an agent, and is utilized, if at all, in Boardproceedings for many and varied purposes and issues. ABoard election may or may not be held or be necessary toascertain a union's majority representation following thesigning of authorization cards. In no circumstances, how-ever, does an employee "lose" or forfeit therightto votein an election by virtue of signing a union card.Respondent's communication of January 20 conveysa gross distortion of the law and a serious deception prac-ticed by an employer upon employees, particularly thoseunsophisticated in respect to their statutory rights. Suchconduct by Respondent constitutes, I find, a substantialinterference with the exercise by employees of their rightto self-organization within the meaning of Section 7, andis therefore violative of Section 8(a)(1) of the Act.25E.Respondent's Economic DefenseOn conclusion of the General Counsel's case-in-chief,Respondent was requested to and did orally describemore definitively its reasons for terminating the 16 em-ployees on December 13. The position stated was thatthe discharge was strictly a reduction in force for the pur-pose of reducing "total production of the entire plant";that (a) it was necessitated and motivated by an "abnor-mal period of sales," i.e., lower sales, and (b) by an im-proved preventivemaintenance program resulting inhigher units of daily production; and that the combinationof these two factors created an inventory situation whichwas economically unfeasible to bear. In determining theselection of employees for discharge, Respondent arguedthat it had no precedent, as this was the first reduction inforce in its history; it "does not maintain nor observeseniority practices, or policies, or records"; and it soughtto terminate a group of employees which would notdestroy "the flexibility of the plant" in its ability toproduce the entire spread of products.Respondent's president, Louis Stumberg, testified inessentialpart:The Company markets its productsthrough 60 brokers in the United States and all militaryinstallations worldwide, and it maintains inventories at 60warehouses in the country in addition to its storage facili-ties in San Antonio. Its marketing program consists of ad-vertising,salespromotion,andbrokerbonuses.Generally a program is laid out several months in ad-vance because a "lead time" of 8 to 10 weeks is requiredto set up the advertising. Allocation of advertising moneyis directly related to the "sales curve," which is affectedby outside influences; e.g., competition and weather. Inthe summer of 1966, sales were not up to expectations.As an example, sales of enchilada dinners, a prime iteminAugust, were off nearly 35 percent. (Here, the TrialExaminer indicated that official company records wouldconstitute the best evidence rather than the generalizedconclusions of the witness.) Respondent introduced atthis point handwritten compilations, derived from itsrecords, viz:ADVERTISING EXPENSE19651966PercentofIncreaseFour Months (Sept. - Dec.)$ 53, 829.24$ 201, 988.97275.24%Average13, 457.3150, 497.24PROMOTION EXPENSESeptember109, 392.69124, 316.8913.6 %October42, 236.0356, 422.7733.6November42, 932.4745, 380.405.7December71, 850.9791, 790.4827.8266, 512.16317, 910.5419.331066.603.0479, 477.63TOTAL CASES IN STORAGEJuly277,633286,333August193,885298, 855September180,383275,068October200, 731280, 623November204, 527273,398December232,860240,1021,240,0191,654,3792624 Indeed, it is a right, peculiarly that of the employees, which long25CompareForenta, Inc.,165 NLRB 641, and cases cited.predated this very Act and is regarded by the Supreme Court to be as28 It is noted, for example, that the number of cases in July andgreat as that which an employer"has to organize its business and select itsDecember of both years vaned about 3 percent, and that from Novemberown officers and agents "N.L R.Bv Jones &Laughlin Steel Corp,301toDecember 1965, the number of cases increased by 28,000, while inUS 1,331966 thenumber decreasedby 34,000. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDContinuing, Stumberg averred that the problem wascreated by a slowdownin salesin the summer of 1966 -attributed to a heat wave in the mid-West. Inventoriesbuilt up in June and July had not moved out, and hadfurther increased at the end of August. Warehouse spaceat the plant was overstocked; storage throughout thecountry involved high expenses; and a substantial amountof money was tied up in excess inventory. When salesdropped off, remedial action was taken by increasingpromotional expenses, which action, however, was noteffective on sales from 4 to 10 weeks.27 Gradually, salesdid show improvement in,- October, and further inNovember, but not sufficient to pull down the invento-ries. In December and by the end of January, the invento-ry situation "improved markedly."On cross-examination, Stumberg explained that the ex-hibit, quoted above, reflects only the total cases of frozenproducts,with no breakdown as to department orproduct. It does not include inventories of canned goodsor unfinished products, but does include thousands ofcases of frozen meat which are finished, packaged, andready for sale.Respondent was persistent in confining documentedsupport for its position to the narrowly limited exhibit ofcertain inventories and promotion expenses, as shownabove. Although in argument and testimony, it repeatedlyreferred to related sales and to unusual expenses of main-taining the inventories, it furnished no figures for sales orprofits during the relevant periods. Comparatively higherinventories could, of course, be normally warranted andexplained by expanding sales. Respondent's exhibit con-tains infirmities in many other respects, as Respondentwas made aware at the hearing but failed to produce anyfurther data.Inter alia,this evidence does not provide arepresentative basis for comparison with past and sub-sequent experience, and contains no breakdown of the in-ventoriesandexpensesintodepartmentsandproducts-as to relate with probity to the termination ofthe Segura line as ameansof resolving the inventoryproblem. Stumberg stated as a witness that, unless he isunder a court order, he does not intend to bring in anyfigures on sales or profits (as requested by the GeneralCounsel) for the last 6 months or for the entire years of1965 and 1966. Respondent carries the burden of over-coming the General Counsel's clearprima faciecase; ittherefore withheld such evidence at its own risk .211 In allthese circumstances, I assign no probative weight to theexhibit nor to Louis Stumberg's related testimony. Evenaccepting, for argument's sake, the documentary materialsubmitted, there is, for example, no significant variationbetween 1965 and 1966 as to the number of cases instorage for the month of December. And a seriousquestion would appear as to whether the marked im-provement in December and January, to which Stumbergtestified, could not have been fairly anticipated at the timeof the discharge on December 13.Plant Superintendent Green testified that the inventoryfigures"verymuch" reflected increased productionresulting from new cost accounting procedures and fromchanges made in 1966 which "tremendously" improvedmaintenance, reducing excess "down time."Further testimony given by Green and GeneralManager H. E. Stumberg, Jr., developed in substance thatthey held daily discussions during the currency of the in-ventory problem, and that they considered and attemptedvarious courses of action to remedy the situation. In Oc-tober, the plant employees were encouraged voluntarilyto take off a half day and then a full day on Friday; and inearlyNovember, all employees, except shipping, wereplaced on a 4-day week.29 A few days prior to December13, it was contemplated that "maybe we're going to haveto lay somebody off." In the morning on December 12,the decision was reached that 16 or 17 employees wouldbe terminated as a reduction in force, and that the 16 em-ployees working on the Segura line that day were bestsuited for such reduction "to keep from tearing up thewhole plant" and to maintain the necessary flexibility ofthe operations. The actual decision was made by GeneralManager Stumberg, and at the time neither he nor Greenknew the names of the affected employees. No one elsewas informed or was aware of the impending dischargeuntil the next day. On December 13, at 11 a.m., Produc-tion Supervisor Scanlan was first apprised of the decision,and at 4 p.m., without prior notice, the employees werehanded the termination letters ,30 as earlier described.In net effect, Respondent's testimony is that the Seguraline was selected for elimination on a purely arbitrary ba-sis.The interchangeability of plant employees, particu-larly in the dinner department, is shown by Respondent'sown testimony. Although, as noted, most of the em-ployees on the Segura line had long tenure and weresenior in service to many other employees, Respondentavowedly gave no consideration to the known per-formance records of the employees,31 and insisted to thepoint of adamancy that it had no seniority policy and suchfactorwas never given recognition in regard to anydecisions affecting the employees. It definitely deter-mined that the discharge would be permanent, assertedlybecause it did not then know whether it would ever againneed these employees. In its 20-year history, it had neverbeen confronted with such a problem and had noprecedent to follow in the selection of the employees tobe terminated. Further, it was aware of the hazard of anunfair labor practice charge regardless of how the em-ployees were chosen for termination.In two principal areas, at least, the testimony of Greenand Stumberg, Jr., was decisively refuted and discredited.(1) Stumberg, Jr., was closely examined concerning thesubject of annual Christmas gifts. He stated that theamount of the gift for each employee is determined entire-ly in his own discretion - depending upon such factors asthe employee's ability and job performance, but utterlywithout regard to seniority. He was unable to recall orfurnish any actual figures at the hearing and, uponspecific request, Respondent supplied in a posthearingstipulation 32 a representative sampling of Christmas gifts20Ata later point,Stumberg stated that sales(or shipments)from theplant lag approximately3 weeks fromsales that take place inthe grocerystore28 1 findno groundsfor privilegedwithholdingby Respondentof rele-vant dataon sales andprofits, while at thesame time it seeksto rely ongeneralizedtestimonyand incomplete documentationfor its economicdefense19GeneralManagerStumbergagreed that normally the reduction of Iday's workwouldcurtailproductionby 20percentso Theletters were dated December 12, and were actually typed by asecretary on such date.SiScanlan takes note of the employees in the dinner department whoare faster workers, more obedient, neater, talk less, and are more desirablefrom amanagement standpoint He was not consulted with regard to theselection of employees for termination on December 13.'IT X Exh I PATIO FOODS, INC.31 1made to employees together with their respective dates ofhire.Without question and without variation, the stipula-tion demonstrates that the amount of the Christmas giftis related directly to length of service, or seniority. (2)Green originally testified that he could not remember anylayoffs "whatever" in the last 9 years. Stumberg, Jr.,could not recall any layoffs in the past, with the possibleexception of a short period involving the canning depart-ment as to which his memory was vague. Green was thenrecalled as a witness for Respondent competent to testifyon the subject. At this time, Green referred to a "splittingof the work," which he would not call a layoff. Hedescribed that, about 1963 in the tortilla department, theavailablework was divided by requiring selected em-ployees to take time off in alternate weeks.33 Rebuttaltestimony by certain employees establishes that, in 1961,about 8 or 9 employees were laid off in the canning de-partment for about 3 months because work was slow;that, in 1963, 9 or 10 employees in the dinner departmentwere laid off for lack of work on an alternating weekly ba-sis;and that the employees selected for these layoffswere the most recently hired.F.Concluding Findings on DiscriminationOf the 16 employees discharged, 15 regularly andopenly wore union buttons for a substantial period beforethe termination on December 13; and 13 of these 15 em-ployees were listed in a union handbill in July 1965 asmembers of the Patio Organizing Committee. In the en-tire dinner department of some 120 employees, only 22were identified as wearers of union buttons during theperiod preceding the discharge. The disparate ratio isfurther accentuated by the fact that the only dischargeewho did not wear a union button, Frances Rodriguez, wasamong the four employees chosen for rehire (sometimeafter January 1967). Thus, following such rehire, all of the12 employees permanently severed from the payroll con-sisted of known union supporters.Such evidence by the General Counsel of dispropor-tionate selection of union adherents for discharge, whilenot in itself determinative, creates a strong inference ofunlawfuldiscrimination 34-considered in lightofRespondent's other unfair labor practices, past andpresent, the admissions of Forelady Segura, and theunmistakable showing of its union animus. Plainly, there-fore, the burden was shifted to Respondent to demon-strate legitimate and substantial business justificationsfor its conduct.35In the particulars already discussed and in the totalityof its defense, it is my finding that Respondent failed topresent a probative, plausible, or adequate explanationthat the ostensible "reduction in force" was economicallyand not discriminatorily motivated.36 Such finding is war-ranted by the following factors in evidence, e.g.: (1) Thehighly circumscribed and self-servicing data from itsrecords relating to the inventory problem which Respond-ent selected to introduce in support of its economicdefense, refusing all requests to produce more representa-tive and probative documentary evidence; (2) the flawsand implausibilities,earlier described, in the limitedeconomic data which Respondent did produce; (3) duringthe critical period of the inventory problem- from AugustthroughOctober - Respondent was actively in theprocess of hiring about 23 female employees and 12 maleemployees; and (4) the restoration of the Segura lineshortly after Respondent's decision to eliminate it.In any case, whether or not Respondent had valideconomic grounds for curtailing its employee comple-ment when it did, the record as a whole requires the hold-ing that discriminatory reasons motivated theselectionofemployees for termination on December 13.37Inter alia:(1)The high degree of probability inherent in the dispro-portion of prounion employees picked by Respondent forseverance; (2) the actions which Respondent took onDecember 5 and 7 in making assignments to and from theSegura line; (3) Respondent's determination and in-sistence that the terminations on December 13 were per-manent,rather than a layoff, particularly in view of themarked improvement as to the inventory problem inDecember and January, and the subsequent rehirings; (4)thecomparatively long tenure of the employeesdischarged, and the fact that they were given no advancenotice whatever; (5) the wholly arbitrary manner in whichthe Segura line was chosen for elimination, notwithstand-ing the record of interchangeability of the employees inthe dinner department and, indeed, throughout the plant;(6) the adamant refusal of Respondent to considerseniority for purposes of this termination, while accordingcontrolling weight to such factor with respect to Christ-mas gifts; (7) the failure to consider relative job per-formance and capability of employees for purposes of thistermination, while considering the same for purposes ofrehiring and in other respects; and (8) Respondent's disin-genuous and discredited positions that it gave no recogni-tion to seniority for any purpose, and that it had noprecedent in its 20-year history with regard to group ter-minationsor layoffs.In view of all of the foregoing, I find and conclude thatRespondent discriminatorily discharged the 15 em-ployees named in the complaint, in violation of Section8(a)(3).38IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-33 In substantialpart, I have foundthe testimony of Green and Stum-berg,Jr , to be evasive, changing,and self-contradictory34E g, N L R B V Somerset Classics, Inc,193 F.2d 613 (C.A. 2),cert.denied344 U S 816,N L R B v Camco, Inc ,340 F 2d 803 (C A5), Ertel Manufacturing Corp,147 NLRB 312, enfd 352 F.2d 916 (C.A7); San Angelo Packing Co,163 NLRB 842;UnitedButchersAbattoir,Inc , 123 NLRB 946.3s See NL R B v Great Dane Trailers, Inc, 388 U S 26CfMonroe Feed Store,110 NLRB 630, 636-637, enfd 237 F.2d116 (CA 9).3'E g,N LR B v Bedford-Nugent Corp,379 F.2d 528 (C.A. 7), andcases cited in fn 3438 In his brief, the General Counsel moves that the discharge of FrancesRodriguez on December 13 also be found unlawful, although she was notnamed in the complaint The contention is stated that she was a victim ofthe overall discriminatory action and was therefore entitled to reliefWithout passing upon the correctness of this contention,the GeneralCounsel's motion, as to which no mention had heretofore been made, isdenied The General Counsel's theory now presented as to Rodriguez isnot the same as that involved with the 15 employees named in the com-plaint. It cannot be held that Respondent was properly afforded the oppor-tunity of defense concerning this additional employee, or that the issuewas fullylitigated 312DECISIONSOF NATIONALLABOR RELATIONS BOARDtions described in section 1, above, have a close, intimate,'and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, I will recommend that it cease and de-sisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. In myopinion, a cease-and-desist order in its broad form is war-ranted by reason of the discriminatory discharges which"go to the heart of the Act."39Itwill be recommended that Respondent offer to the 15employees, found herein to have been unlawfullydischarged, immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings suffered byreason of the discrimination against them, by payment tothem of a sum of money equal to that which they normallywould have earned, absent the discrimination, from thedate of the discrimination to the date of the offer of rein-statement, less net earnings during such period, withbackpay computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90 NLRB 289. Backpay shall carry interest at the rate of6 percent per annum, as set forth in IsisPlumbing &Heating Co.,138 NLRB 716. Further, it will be recom-mended that Respondent preserve and make available tothe Board, upon request, all payroll records, social securi-ty payment records, timecards, personnel records and re-ports, and all other records necessary and useful to deter-mine the amounts of backpay due and the rights of rein-statement under the terms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning_of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.By discriminatorily discharging certain employees,as specified herein, therebydiscouraging membership inthe Union,Respondent engaged in and is engaging in un-fair laborpractices within the meaning of Section 8(a)(3)of the Act.4.By the foregoing, and byother acts and conduct in-terfering with,restraining,and coercing employees in theexercise of their rights guaranteed in Section7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,it is recommended that Respondent,Patio Foods, Inc.,San Antonio,Texas, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in International Unionof Electrical,Radio and Machine Workers,AFL-CIO,or in any other labor organization,by discharging em-ployees, or in any other manner discriminating in regardto hire or tenure of employment or any term or conditionof employment.(b)Expressly or impliedly threatening employees withdischarge or other reprisal to discourage their union mem-bership or activity.(c) Interfering with the self-organizational rights ofemployees in signing union authorization cards.(d) In any other manner interfering with,restraining,or coercing employees in the exercise of the rightsguaranteed in Section7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer the employees named below immediate andfullreinstatem,-..,ttotheirformer or substantiallyequivalent positions,without prejudice to their seniorityor other rights and privileges,and make them whole forany loss of earnings,as set forth in "The Remedy" sec-tion of the Trial Examiner'sDecision.Gloria AlemanMary Lou AlemanChristina AnthonyMinerva BotelloMaria Olga CasiasMartha E. EscobedoRegina FabianMaria HernandezGloriaS. LandinFrances MoralesJosie MoralesJulia MorenoJuanita H. SalazarClara G. VillarrealGuadalupe Hernandez(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and make available to the Board or itsagents all payroll and other records, as set forth in thesection of this Decision entitled "The Remedy."(d)Post at its San Antonio, Texas, plant, copies of theattached notice marked "Appendix."40 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.90N LR B v. Express Publishing Co,312 U S. 426,N L R B vEntwistleMfg Co,120 F.2d 532 (C A. 4)90 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order " PATIO FOODS, INC.313(e)Notify the Regional Director for Region 23, inWE WILL offer the employees named below im-writing, within 20 days from the receipt of this Decision,mediate and full reinstatement to their former or sub-what steps have been taken to comply herewith.41stantially equivalent positions, without prejudice to11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 23, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in Inter-nationalUnion of Electrical, Radio and MachineWorkers, AFL-CIO, or in any other labor organiza-tion,by discharging employees, or in any othermanner discriminating in regard to hire or tenure ofemployment or any term or condition of employment.WE WILL NOT expressly or impliedly threaten em-ployeeswithdischargeorotherreprisaltodiscourage their union membership or activity.WE WILL NOT interfere with the self-organizationalrights of employees in signing union authorizationcards.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theright to self-organization, to form labor organiza-tions, to join or assist the above-named or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engagein any other activities for the purpose of collectivebargaining or other mutual aid or protection or torefrain from any or all such activities.their seniority and other rights and privileges previ-ously enjoyed, and make them whole for any loss ofpay they may have suffered by reason of the dis-crimination against them.Gloria AlernanMaria HernandezMary Lou AlemanGloria S. LandinChristina AnthonyFrances MoralesMinerva BotelloJosie MoralesMaria Olga CasiasJulia MorenoMartha E. EscobedoJuanita H. SalazarRegina FabianClara G. VillarrealGuadalupe HernandezAll our employees are free to become, or refrain frombecoming, members of the above-named labor organiza-tion, or any other labor organization.PATIO FOODS, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or coN erect by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOfficeBuilding, 515 Rusk Avenue, Houston, Texas77002, Telephone 228-0611.